Citation Nr: 1531979	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel







INTRODUCTION

The Veteran had active naval service from April 1956 to March 1960 and January 1990 to May 1991, to include service in the Persian Gulf.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for obstructive sleep apnea in May 2005, which was denied in an October 2005 rating decision.

The Veteran asserts that he had respiratory problems during his active duty.  He alleges that he was exposed to chemical and biological substances, and he further asserts that he continues to have extreme fatigue.

The Veteran's service treatment records (STRs) show that he was treated in service for acute bronchitis during his second period of active service.

In January 2005, the Veteran was underwent a sleep study and was diagnosed with obstructive sleep apnea, which was confirmed in a second April 2002 sleep study.  In October 2007, he underwent another sleep study and was diagnosed with severe obstructive sleep apnea.  Preliminarily, the Board notes that since this is a known clinical diagnosis, the provisions related to compensation for certain disabilities occurring in Persian Gulf veterans are not for application.  See 38 C.F.R. § 3.317(a)(i) (2014).

The Veteran has submitted a statement from a fellow sailor, J.G., who reported that he was stationed with Veteran in the Persian Gulf and they were exposed to several chemicals.  The Veteran also submitted numerous lay statements from friends, family, and coworkers.  They all generally report that since the Veteran's return from the Persian Gulf, his activity has diminished, he experiences fatigue, and he has complained of lung pain.

In light of the above evidence, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his obstructive sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's obstructive sleep apnea.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's obstructive sleep apnea had its onset in service or is otherwise etiologically related to active service.  The examiner should specifically address the Veteran's contention that he was exposed to chemicals and biological substances, which he believes resulted in his sleep apnea.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


